Title: To George Washington from Timothy Pickering, 30 January 1796
From: Pickering, Timothy
To: Washington, George


          
            Jany 30 [1796]. 3 o’clock.
          
          It being too late personally to wait on the President, Colonel Pickering respectfully informs That a Committee of Congress

on the Military Establishment have wished a communication of the ideas of Colo. Pickering on that subject. The Comtee deemed it improper to ask those of the President; at the same time it seemed apparent that they would be glad to know them. The Committee proposed to meet next Monday Morning. Colo. Pickering will then wait on the President to receive his directions and opinions on this subject.
          Colo. Pickering begs leave also to remark that there are several vacancies in the corps of artillerists & engineers, occasioned by deaths and resignations: and as nobody seems to entertain an idea of a reduction of this corps, He respectfully submits to the president’s decision whether the vacances should not be filled.
          
            Timothy Pickering
          
        